Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 10,478,826. This is a statutory double patenting rejection.



17385363 (Claim 10)				USP 10,478,826 (Claims 1 and 2)
A system for recovering relatively iron-rich material from slag fines, the system including:
a magnetic classifying station for receiving a first batch of material and separating the particles in the first batch into magnetic and non-magnetic groups
a magnetic classifying station for receiving a first batch of material and separating the particles in the first batch into magnetic and non-magnetic groups
a first size classifying station for receiving a second batch including the nonmagnetic group, and separating the particles in the second batch into a group of particles of size greater than or equal to about 10 mm and a group of particles of size less than about 10 mm
a first size classifying station for receiving a second batch including the nonmagnetic group, and separating the particles in the second batch into a group of particles of size greater than or equal to about 10 mm and a group of particles of size less than about 10 mm
a milling station for receiving a third batch including the group of particles of size less than about 10 mm and milling the particles in the third batch
a milling station for receiving a third batch including the group of particles of size less than about 10 mm and milling the particles in the third batch
a second size classifying station for receiving the third batch and separating the particles in the third batch into a group of particles of size greater than or equal to about 1 mm and a group of particles of size less than about 1 mm
a second size classifying station for receiving the third batch and separating the particles in the third batch into a group of particles of size greater than or equal to about 1 mm and a group of particles of size less than about 1 mm
a hydraulic fluidized bed density separator for receiving a fourth batch including the group of particles of size less than about 1 mm and separating the particles in the fourth batch into a group of particles having a density in the range of about 5.0 - 6.0 g/cm3 and a group of particles having a density in the range of about 2.3 - 2.7 g/cm3
a hydraulic fluidized bed density separator for receiving a fourth batch including the group of particles of size less than about 1 mm and separating the particles in the fourth batch into a group of' particles having a density in the range of' about 5.0 - 6.0 g/cm3 and a group of particles having a density in the range of about 2.3 - 2.7 g/cm3


Both set claims disclose the “same invention” and, as such, means an invention drawn to identical subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,478,826. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:

17385363 (Claim 1)					USP 10,478,826 (Claims 1 and 2)
A method for recovering iron-rich material from iron blast furnace and steelmaking slag fines comprising performing the following steps in one or more iterations
A system for recovering relatively iron-rich material from slag fines, the system including
a) classifying a selected input batch of material based upon its magnetic properties into a magnetic material group and a non-magnetic material group
a magnetic classifying station for receiving a first batch of material and separating the particles in the first batch into magnetic and non-magnetic groups
b) classifying a selected input batch of material based upon its size into a relatively larger particle size group and relatively smaller particle size group
a first size classifying station for receiving a second batch including the nonmagnetic group, and separating the particles in the second batch into a group of particles of size greater than or equal to about 10 mm and a group of particles of size less than about 10 mm
c) classifying a selected input batch of material based upon its density by introducing the material as a slurry into a hydraulic fluidized bed separator
a second size classifying station for receiving the third batch and separating the particles in the third batch into a group of particles of size greater than or equal to about 1 mm and a group of particles of size less than about 1 mm

a hydraulic fluidized bed density separator for receiving a fourth batch including the group of particles of size less than about 1 mm and separating the particles in the fourth batch into a group of' particles having a density in the range of' about 5.0 - 6.0 g/cm3 and a group of particles having a density in the range of about 2.3 - 2.7 g/cm3


Both sets of claims disclose classifying material by magnetic properties, by size, and by density.  The method steps of USP 10,478,826 will occur by using the system of the present invention, 17385363.  Claims 1 and 2 of USP 10,478,826 correlate to claims 2-9 of 17385363.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, line 2 states “performing the following steps in one or more iterations”, it is unclear if one or more than one iteration is required.  By the common definition of iteration, the steps would be carried out once and then an iteration, or a repetition, would be carried out next.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rath (US 3,049,305) in view of Yang (US 5,507,393).
Regarding claim 1, Rath discloses a method for recovering iron-rich material from iron blast furnace and steelmaking slag fines (col. 1, lines 10-30) comprising performing the following steps in one or more iterations: a) classifying a selected input batch of material based upon its magnetic properties into a magnetic material group and a non- magnetic material group (col. 5, lines 20-26; element 22); b) classifying a selected input batch of material based upon its size into a relatively larger particle-size group and relatively smaller particle-size group (see Fig. 1; elements 24, 34, and 54), but Rath does not disclose c) classifying a selected input batch of material based upon its density by introducing the material as a slurry into a hydraulic fluidized bed separator.  Yang teaches c) classifying a selected input batch of material based upon its density by introducing the material as a slurry into a hydraulic fluidized bed separator (see Fig. 1 and col. 3 lines 52+ and col. 4, lines 1-13) for the purpose of classifying a mixture of particles of relative low density and high density.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rath, as taught by Yang, for the purpose of classifying a mixture of particles of relative low density and high density.
Regarding claim 2, Rath discloses the magnetic material obtained in step a) is supplied as the selected input batch for classifying step b) (see Fig. 1).
Regarding claim 3, Rath discloses the relatively larger particle size group is greater than about 10 mm (col. 5, lines 63-71; where the overs from 24 are greater than 10 mm).
Regarding claim 4, Rath discloses the relatively smaller particle size material obtained in at least one iteration of step b) is provided as the selected input batch to be crushed in a grinding or milling operation (col. 5, lines 57-61; element 48).
Regarding claim 5, Rath discloses the crushed material is provided as the selected input batch for at least one iteration of classifying step b) (col. 5, lines 63-71), and wherein the resulting relatively smaller particle size group is provided as the selected input batch for at least one (col. 5, lines 20-26 and then further grinding the output from step b) to produce a relatively smaller particle size group), but Rath does not disclose an iteration of classifying step c).  Yang teaches an iteration of classifying step c) (see Fig. 1 and col. 3 lines 52+ and col. 4, lines 1-13) for the purpose of classifying a mixture of particles of relative low density and high density.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rath, as taught by Yang, for the purpose of classifying a mixture of particles of relative low density and high density.
Regarding claim 6, Rath discloses the relatively larger particle size group resulting from classifying step b) is greater than about 1 mm (col. 4, lines 34-36 where 1/8” openings is greater than 1 mm).
Regarding claim 7, Rath discloses the relatively larger particle size group is provided as the selected input batch for at least one iteration of classifying step a) (see Fig. 1; material path from elements 51 to 50 to 53 to 54 to 21 and to 22).
Regarding claim 8, Rath discloses the classifying steps are performed in the sequence a), then b) (see Fig. 1), and wherein the input batch for classifying step b) is the magnetic material group obtained from classifying step a) (col. 5, lines 20-26 and then further grinding the output from step b) to produce a relatively smaller particle size group), but Rath does not disclose the input batch for classifying step c) is the relatively smaller particle size group obtained from classifying step b).  Yang teaches the input batch for classifying step c) is the relatively smaller particle size group obtained from classifying step b) (see Fig. 1 and col. 3 lines 52+ and col. 4, lines 1-13) for the purpose of classifying a mixture of particles of relative low density and high density.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rath, as taught by Yang, for the purpose of classifying a mixture of particles of relative low density and high density.
Regarding claim 9, Rath discloses a method for recovering iron-rich material from iron-making and steelmaking slag fines (col. 1, lines 10-30) comprising subjecting the slag fines to a series of classification steps which progressively sort the slag fines by various physical properties of the material, including magnetism (col. 5, lines 20-26; element 22), size (see Fig. 1; elements 24, 34, and 54), but Rath does not disclose a density classification, where the material is transformed into relatively iron-rich and relatively iron-poor classifications, wherein at least one of the classification steps includes introducing the slag fines as a slurry into a non-compressible fluid fluidized bed separator to separate relatively lower density and relatively higher density constituents of the slag fine particles suspended within the fluidized bed.  Yang teaches a density classification, where the material is transformed into relatively iron-rich and relatively iron-poor classifications, wherein at least one of the classification steps includes introducing the slag fines as a slurry into a non-compressible fluid fluidized bed separator to separate relatively lower density and relatively higher density constituents of the slag fine particles suspended within the fluidized bed (see Fig. 1 and col. 3 lines 52+ and col. 4, lines 1-13) for the purpose of classifying a mixture of particles of relative low density and high density.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rath, as taught by Yang, for the purpose of classifying a mixture of particles of relative low density and high density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. K./Examiner, Art Unit 3653                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653